Citation Nr: 0947930	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
foot fracture, currently rated 10 percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2005 and July 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 2005 rating decision denied entitlement to service 
connection for PTSD and an acquired psychiatric disability, 
and denied entitlement to an increased rating for residuals, 
left foot fracture.  The July 2005 rating decision continued 
the denial of service connection for PTSD and an acquired 
psychiatric disability.  A notice of disagreement was filed 
in March 2006, a statement of the case was issued in December 
2006, and a substantive appeal was received in January 2007.

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disability are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDING OF FACT

The Veteran's residuals of fracture, left foot, is manifested 
by objective findings of tenderness between the third and 
fourth metatarsal, and subjective complaints of pain and 
occasional swelling, which equates to no more than a moderate 
foot injury.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 10 percent for residuals of fracture, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in May 2004 pertaining to the increased 
rating claim.  The letter predated the March 2005 rating 
decision.  See id.  The VCAA letter notified the Veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The May 2004 letter has clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim. 

The Veteran has not been advised of the evidence necessary to 
establish an effective date with regard to his increased 
rating claim, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  However, as the Board concludes below that the 
preponderance of the evidence is against entitlement to an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2004 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased 
rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's post-service VA and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the Veteran's claim for an increased rating.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record reflects that the VA Medical Center 
has indicated that the Veteran has failed on two occasions to 
attend scheduled VA examinations pertaining to his increased 
rating claim, and has not provided any explanation for 
failing to appear.  In both the March 2005 rating decision 
and December 2006 statement of the case, the Veteran's 
failure to appear was specifically discussed, and to date the 
Veteran has not provided an explanation for such failure to 
appear, nor has he requested that such examination be 
rescheduled.  When a Veteran fails without good cause to 
report for a necessary VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(b).  While VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Ordinarily, the consequence of the Veteran's failure without 
good cause to report for the VA examination in conjunction 
with a claim for an increased rating is that the claim is 
denied.  See 38 C.F.R. § 3.655(b).  In this case, the RO 
found other evidence in the claims folder sufficient to 
provide an adequate evaluation of the disability and the 
Board will do likewise, but VA has no remaining duty under 
the VCAA to provide medical examinations in conjunction with 
the Veteran's increased rating claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The record reflects that the RO has rated the Veteran's 
residuals of fracture, left foot, under Diagnostic Code 5284.  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, but 
concludes that given his medical history and current 
symptomatology, the currently assigned diagnostic code is 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The Board finds that the symptomatology referable to the 
Veteran's left foot disability does not more nearly 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5284.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent for the Veteran's disability.  

A 20 percent disability rating requires characterization of a 
moderately severe foot disability.  There is no evidence that 
the Veteran's left foot disability is moderately severe.  In 
August 2003, the Veteran sought to establish care at the VA 
Medical Center (VAMC).  He underwent a general examination 
and complained of foot pain, but there are no specific 
objective findings.  In April 2004, the Veteran sought 
private treatment complaining that his foot had been hurting 
lately, especially if going upstairs or there was pressure on 
his foot.  He reported occasional swelling.  On physical 
examination, there was tenderness between the third and 
fourth metatarsal.  The examiner applied an injectable remedy 
between the third and fourth metatarsal.  The examiner 
observed that there was an old fracture of the third 
metatarsal with callus formation and narrowing interspace.  
In May 2004, the Veteran complained of knee and foot pain 
subsequent to mowing his yard.  The assessment was 
patellofemoral syndrome.  In consideration of the objective 
findings of record, the exhibited symptomatology is less than 
moderately severe.  There are no recent clinical findings of 
more severe symptomatology and, as discussed above, the 
Veteran failed to report for scheduled VA examinations that 
may have shown an increase in the severity of the service-
connected disability.  

The record simply does not reflect that the Veteran's foot 
disorder is productive of symptomatology analogous to a 
moderately severe injury of the foot.  As detailed, the only 
objective findings of record pertaining to the foot are in 
the form of tenderness between the third and fourth 
metatarsal.  There are no findings of limitation of motion or 
function.  Thus, based on a review of the evidence of record, 
the Board concludes that the criteria for a 20 percent rating 
for the Veteran's left foot disability have not been met 
under Diagnostic Code 5284.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the Veteran.  
The Board acknowledges the Veteran's complaints of pain; 
however, finds that this is adequately considered under the 
provisions of Diagnostic Code 5284.  DeLuca, 8 Vet. App. at 
206.  The evidence does not show such additional functional 
loss due to pain, or due to weakness, fatigue or 
incoordination, so as to more nearly approximate the criteria 
for a rating in excess of 20 percent. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left foot disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  Likewise, 
there is no evidence of record showing that the Veteran has 
been frequently hospitalized due to his left foot disability.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

The Board acknowledges that the Veteran is unemployed, but 
notes that he was terminated in 2004 from the post office due 
to conduct.  Likewise, the Veteran has not specifically 
claimed entitlement to a total disability due to individual 
unemployability (TDIU) as a result of his service-connected 
left foot disability.  See 38 C.F.R. § 4.16.  In the event 
that in filing an increased rating claim, a claim of a TDIU 
was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009)), review of the medical evidence does not 
reflect that the Veteran's service-connected left foot 
disability precludes employment.  Thus, a clear preponderance 
of the evidence of record is against a finding that the 
Veteran is precluded from gainful employment due solely to 
his service-connected disability.  Thus, entitlement to a 
TDIU due to his service-connected left foot disability is not 
warranted.  

Overall, the demonstrated impairment of the residuals of 
fracture, left foot, warrants no higher than a 10 percent 
evaluation under applicable rating criteria.  Thus, the 
Veteran's claim for an evaluation in excess of 10 percent for 
the claimed disability is denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals, left foot fracture, is denied.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The evidence does not establish that the Veteran served in 
combat or engaged in combat.  Service personnel records 
reflect that the Veteran did not have any foreign or sea 
service.  His primary specialty was infantryman, and he is in 
receipt of the National Defense Service Medal.  As it is not 
shown the Veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Because the record 
does not persuasively show participation in combat, the 
claimed stressors must be corroborated.  His alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

Service treatment records reflect that in May 1992, the 
Veteran suffered a bicortical stress fracture of the distal 
left 2nd metatarsal, and service connection is in effect for 
such residuals.  The Veteran claims that his unit was 
deployed to Somalia, but he was not deployed due to residuals 
of his injury.  The Veteran claims that he feels survivor's 
guilt because he had two friends, LR. and D.P., fellow 
soldiers who served with him and died in Somalia in October 
1993.  See August 2004 handwritten statement; see November 
2004 handwritten statement.  The Veteran has also reported 
that during service he was harassed and belittled by two 
soldiers, J.P. and R.R., and J.P. was killed in a live fire 
exercise.  He stated that J.P. died in a live fire training 
accident at 29 Palms California in March 1992, and he felt 
guilty since his death because he used to pray at night that 
J.P. would die.  

Correspondence dated in July 2004 from Glenn R. Peterson, 
M.D., reflects that he began treating the Veteran in June 
2001.  He has had marked depression, periods of hopelessness, 
and transient suicidal ideation.  He has periods of anxiety 
with shortness of breath, chest pain, shakiness, sweatiness, 
dry mouth and light-headedness.  He reported that his 
depression and panic attacks began 10 to 12 years ago and 
started when he was in the Army in 1992.  He was subject to 
hazing activities which were made worse when he broke his 
foot.  He could not handle interpersonal stress and conflict.  
He was made to hang upside down in a wall locker.  This 
caused him to become depressed and develop panic.  He has had 
flashbacks of training in the army and he has nightmares.  
Some events in the post office would cause flashbacks to 
military experiences.  He obsesses on military experiences.  
His battalion went to Somalia, and several of his buddies 
were killed.  He feels survivor's guilt because he did not 
go.  The diagnoses were major depression, PTSD, and panic 
disorder.  

In light of the private diagnosis of PTSD, which is based in 
part on the Veteran's claimed stressors of having two friends 
and fellow soldiers from his battalion die during service, 
the RO should take appropriate action to have the U.S. Army 
and Joint Service Records Research Center (JSRRC) attempt to 
verify whether a L.R. and D.P. served with the Veteran, and 
whether a L.R. and D.P. died during service in Somalia in 
October 1993.  The RO should also attempt to verify whether a 
J.P. served with the Veteran, and whether J.P. died during a 
live fire training exercise at 29 Palms California in March 
1992.  

If any of the Veteran's claimed in-service stressors are 
corroborated, then the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
PTSD.  In light of Dr. Peterson's opinion that the Veteran's 
depression and panic attacks began subsequent to his claimed 
PTSD stressors, the VA examiner should also the assess the 
nature and etiology of his claimed acquired psychiatric 
disability.

In light of these issues being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should review the claims file 
thoroughly, specifically the August 2004 
and November 2004 statements from the 
Veteran, and prepare a summary of the 
Veteran's claimed in-service stressors 
related to the deaths of L.R. and D.P. in 
Somalia in October 1993, and the death of 
J.P. in March 1992 at 29 Palms 
California.  This summary of stressors, 
with specific details regarding the 
Veteran's alleged in-service stressors, 
and all associated documents (such as the 
Veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the Veteran's claimed 
in-service stressors.

3.  Thereafter, if, and only if, an 
alleged in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present or any acquired psychiatric 
disorder, to include depression or 
anxiety, is related to service.  
Appropriate psychological testing 
should be accomplished if deemed 
helpful.  The claims folder must be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner.  The 
examiner should also provide an opinion 
as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of an acquired psychiatric 
disability, and whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that it had its 
clinical onset in service or is 
otherwise related to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if either benefit sought can be 
granted.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


